EXHIBIT 10.76


FIRST AMENDMENT TO THE
USEC INC. DIRECTOR DEFERRED COMPENSATION PLAN
 
WHEREAS, USEC Inc. (the “Company”) has adopted that certain USEC Inc. Director
Deferred Compensation Plan, effective January 1, 2008 (the “Plan”);
 
WHEREAS, the Company has appointed the USEC Inc. Benefit Plan Administrative
Committee (the “Committee”) as the Committee to interpret, administer and apply
the provisions of the Plan document; and
 
WHEREAS, in accordance with Section 9.1 of the Plan, the Committee desires to
amend the Plan to make certain clarifying changes to the Plan;
 
NOW THEREFORE, the Plan is amended as follows:


 
1.           Section 6.1(c) of the Plan is amended and restated to read as
follows:
 
(c)
Small Benefit Exception.  Notwithstanding the foregoing, (i) with respect to
amounts deferred on or after November 1, 2010, if payment is made in
installments, immediate payment of all remaining installments shall be made if
the present value of the deferred amount to be paid in the remaining
installments falls below twenty-five thousand dollars ($25,000), and (ii) if at
the time of any payment from an Account, the Distributable Amount from such
Account is less than or equal to the applicable dollar amount under Code Section
402(g)(1)(B) ($16,500 in 2010), the full Distributable Amount shall be paid from
such Account in a single lump sum payment, provided such single lump sum payment
results in the distribution of the Participant’s entire interest in all
nonqualified deferred compensation considered under Treasury Regulation
Section 1.409A-1(c)(2) to be deferred under a single plan of which the Plan is a
part.

 
2.           Except as set forth herein, the Plan shall remain in full force and
effect.
 
Executed as of this 15th day of November, 2010
 
USEC Inc.
 


By:           /s/ W. Lance
Wright                                                                
W. Lance Wright
Title:        Senior Vice President, Human Resources and
Administration


 

--
 
 

--------------------------------------------------------------------------------

 
